Citation Nr: 1647061	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965 and from August 1965 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his February 2012 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  A September 2016 written statement from the Veteran's representative indicated the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2015).

The RO previously characterized the issues on appeal as one single issue.  Here, the Board has re-characterized the issues as two separate claims in order to more clearly depict the medical evidence.  In addition, the Board notes the RO also certified the issue of entitlement to service connection for tinnitus.  However, the RO granted entitlement to service connection for tinnitus in an October 2012 rating decision.  As this constitutes a complete grant of the benefits sought on appeal, the Board finds this issue is no longer for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.





REMAND

The Veteran underwent VA examination in March 2010 and May 2012 in connection with his claims.  Upon review, the Board finds the VA audiological examinations and opinions are inadequate for purposes of determining service connection, and therefore, remand is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the VA examiners found audiometric testing during active duty revealed normal hearing with no significant threshold shifts.  However, a December 1961 examination report reflects a pure tone threshold of 25 decibels at 500 hertz in the Veteran's right ear.  For VA purposes, the threshold level for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the Board finds the opinions were based on an inaccurate factual premise with respect to whether the Veteran had any in-service right ear hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

In addition, the VA examiners explained that because hearing loss due to noise occurs at the time of the exposure, the Veteran's current hearing loss was not caused by or a result of active duty noise exposure.  In this respect, although service treatment records demonstrate normal hearing in the Veteran's left ear, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In fact, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  As a result, an examiner must consider the Veteran's statements concerning in-service noise exposure, symptoms at the time of separation from service, and the absence of post-service noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Therefore, the Board finds remand is warranted to obtain addendum opinions concerning the etiology of the Veteran's current right ear hearing loss and left ear hearing loss.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from November 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records for the Veteran dated from November 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's electronic file, to include a copy of this Remand, to a VA audiologist for an addendum opinion as to the nature and etiology of the Veteran's current right ear hearing loss and left ear hearing loss.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  

After review of the evidence, to include the service treatment records, VA examination reports, private treatment records, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss is related to active duty, to include any in-service noise exposure.  The examiner must note that under applicable case law, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  As a result, the December 1961 audiometric findings demonstrates some degree of right ear hearing loss at the 500 Hertz level for VA purposes.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left ear hearing loss is related to active duty, to include any in-service noise exposure.  The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion, and the examiner should pay particular attention to the Veteran's statements regarding his in-service and post-service noise exposure. The Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967. After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements. Conversion to ISO units is 
accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. The examiner should take into consideration any such differences.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the claims of entitlement to service connection for right ear hearing loss and left ear hearing loss.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




